In re Conoco, Inc.; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Calcasieu, 14th Judicial District Court, Div. “D”, Nos. 95-748, 95-1035; to the Court of Appeal, Third Circuit, Nos. CW97-0845, CW97-0376.
*975Granted. The trial court did not abuse its broad discretion in granting the protective order under the facts of this case. See La. Code Civ.P. art. 1426; Laburre v. East Jefferson General Hospital, 555 So.2d 1381, 1385 (La.1990). Accordingly, the judgment of the court of appeal is reversed and set aside, and the judgment of the trial court is reinstated. Case remanded to the trial court for further proceedings.
CALOGERO, C.J., not on panel.